 
 
I 
108th CONGRESS
2d Session
H. R. 4223 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2004 
Mr. Nunes (for himself, Mr. Sherwood, Mr. Green of Wisconsin, Mr. Cardoza, Mr. Pombo, Mr. McCotter, Mr. Radanovich, Mr. Mario Diaz-Balart of Florida, Mr. Pearce, Mr. Simpson, Mr. Peterson of Minnesota, and Mr. LaTourette) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To require the Commodity Credit Corporation to support the development of a domestic casein and milk protein concentrate industry, and for other purposes. 
 
 
1.United States Dairy Proteins Incentive Program 
(a)Establishment and PurposeThe Commodity Credit Corporation shall establish and operate a program under section 5 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714c) to support the development of a casein and milk protein concentrate industry in the 48 contiguous States. 
(b)Program DescribedUnder the program, the Corporation shall make payments, on a bid basis, to an entity that produces and markets dairy proteins produced from liquid skim milk. The Secretary of Agriculture shall have sole discretion to accept or reject bids under such criteria as the Secretary considers appropriate.  
(c)Rules and RegulationsThe program shall be operated under such rules and regulations issued by the Secretary as the Secretary considers necessary to ensure, among other things, that— 
(1)receipt of a payment is contingent upon the end use of the dairy proteins produced; 
(2)no applicant receives a payment if the contract submitted for review would result in the undercutting of domestic prices for milk, nonfat dry milk, or dairy proteins; and 
(3)the sale of the dairy proteins represents a new use of the domestically produced dairy proteins.  
(d)Cheese Products ExceptionThe sale of dairy proteins for use in the production of standardized cheeses, as determined by the Secretary, shall not be eligible to receive payments under the program.  
(e)Payment RatePayments made under the program shall be made at a rate or rates established or approved by the Secretary. Any such rate shall be published in the Federal Register or publicly announced through other appropriate means, and shall be at a level or levels that will encourage the development of a dairy proteins industry in the 48 contiguous States.   
(f)Implementation of ProgramThe Secretary shall develop regulations and implement the program not later than 180 days after the date of the enactment of this section. 
(g)Treaty ObligationsThe Secretary shall carry out the program in a manner consistent with the obligations of the United States as a member of the World Trade Organization. 
(h)Dairy Protein DefinitionIn this section, the term dairy proteins means whey, whey protein concentrate, casein, or milk protein concentrate. 
 
